

117 HR 1283 IH: Continuity for Operators with Necessary Training Required for ATC Contract Towers Act of 2021
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1283IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Ms. Brownley (for herself, Mr. Rodney Davis of Illinois, Mr. Taylor, Mr. Smith of Washington, Mr. Sires, Mr. Bergman, Ms. Jackson Lee, Ms. McCollum, Mr. Emmer, Mr. Stanton, Mr. Nadler, Mr. Vela, Mr. Bishop of Georgia, Mr. Foster, Mr. Vicente Gonzalez of Texas, Mr. Graves of Louisiana, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide for a full annuity supplement for certain air traffic controllers.1.Short titleThis Act may be cited as the Continuity for Operators with Necessary Training Required for ATC Contract Towers Act of 2021 or the CONTRACT Act of 2021.2.Annuity supplementSection 8421a(c) of title 5, United States Code, is amended—(1)by striking as an air traffic and inserting the following:as an—(1)air traffic;(2)in paragraph (1), as so designated, by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(2)air traffic controller pursuant to a contract made with the Secretary of Transportation under section 47124 of title 49..